UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7479



DANIEL JONES,

                                              Plaintiff - Appellant,

          versus


WILLIAM D. CATOE, Deputy Director of SCDC;
GERALDINE MIRO, Warden of ACI; MS. ULMER,
Paymaster of ACI; L. J. ALLEN, Regional Direc-
tor; SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-98-35263-17BC)


Submitted:   April 27, 2000                   Decided:   May 3, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel Jones, Appellant Pro Se. Marvin Coleman Jones, BOGOSLOW &
JONES, Walterboro, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Daniel Jones appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.     We have

reviewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Jones v. Catoe, No. CA-98-35263-17BC (D.S.C. Oct. 13, 1999).*   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
October 8, 1999, the district court’s records show that it was
entered on the docket sheet on October 13, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, we take the
date the order was entered on the docket sheet as the effective
date of the district court’s decision. See Wilson v. Murray, 806
F.2d 1232, 1234-35 (4th Cir. 1986).


                                2